t c memo united_states tax_court fred and yvonne michael petitioners v commissioner of internal revenue respondent docket no filed date ted h merriam and david a sprecace for petitioners richard d d'estrada for respondent memorandum opinion fay judge by notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax return in the amount of dollar_figure and an addition_to_tax and a penalty under sec_1 a and a in the 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the continued amounts of dollar_figure and dollar_figure respectively after concessions the sole issue for decision is whether petitioners are entitled to an interest_deduction for interest they paid to the internal_revenue_service the service during on tax deficiencies for earlier years background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference and the facts contained therein are found accordingly at the time the petition was filed petitioners resided in thornton colorado during the year in issue fred michael petitioner was unemployed petitioner yvonne michael's principal business was running four sisters an indian art retail store continued tax_court rules_of_practice and procedure unless otherwise indicated 2petitioners concede that they are liable for an addition_to_tax under sec_6651 equal to percent of any deficiency determined herein 3on their joint federal_income_tax return petitioners deducted dollar_figure on schedule a as legal fees respondent concedes that dollar_figure is an allowable deduction for legal fees under sec_212 but is subject_to the percent of adjusted_gross_income limitation on schedule a petitioners concede that the remaining dollar_figure claimed as legal fees is not an allowable deduction respondent concedes that petitioners are not liable for an accuracy-related_penalty under the provisions of sec_6662 prior to the year in issue during the and taxable years petitioner worked as a furniture lumper a lumper is a laborer employed to handle freight or cargo on their and federal_income_tax returns petitioners claimed withholdings were made on petitioner's behalf in the amounts of dollar_figure and dollar_figure respectively following an audit the commissioner determined that these amounts which were claimed as withholding for the taxable years and were never withheld or paid to the service during the taxable years and the commissioner further determined that petitioner was an indepen- dent contractor during the and taxable years in which he worked as a furniture lumper the commissioner determined that as an independent_contractor petitioner was liable for self-employment_tax in the amounts of dollar_figure and dollar_figure for the tax years and respectively petitioners paid dollar_figure in interest in to the service on account of their tax_liabilities arising from the overstatement of credits for with- holding and the failure to pay self-employment_tax during the and tax years on schedule c of their federal_income_tax return petitioners claimed this interest_expense as a business_expense respondent disallowed the entire dollar_figure deduction as a schedule c interest_expense discussion petitioners assert that the interest_expense is attributable to petitioner's trade as a furniture lumper and therefore deduct- ible as an ordinary_and_necessary_expense of a trade_or_business under sec_162 respondent argues that petitioners are not entitled to an interest_deduction under sec_1_163-9t temporary income_tax regs fed reg date which treats interest incurred on a federal individual income_tax deficiency as nondeductible personal_interest under sec_163 sec_163 provides in part sec_163 disallowance of deduction for personal_interest in general in the case of a taxpayer other than a corporation no deduction shall be allowed under this chapter for personal_interest paid_or_accrued during the taxable_year personal_interest for purposes of this subsection the term personal_interest means any interest allowable as a deduction under this chapter other than-- a interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee sec_162 provides in part there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business petitioners however contend that sec_1 9t b i a temporary income_tax regs supra is invalid because it is not a reasonable interpretation of the legislative definition of personal_interest contained in sec_163 in support of this contention petitioners rely on our recent decision in 106_tc_31 in which we held that under the facts presented in that case sec_1_163-9t temporary income_tax regs supra was invalid and that the interest on the deficiency in that case constituted an ordinary_and_necessary_expense of a trade_or_business and accordingly was deductible petitioners' reliance on redlark v commissioner supra is misplaced we noted in redlark v commissioner supra pincite that there are situations where deficiency_interest will not constitute an ordinary and necessary business_expense allocable within the meaning of sec_163 therefore we begin our analy- sis with whether the interest_expense involved herein is an ordinary_and_necessary_expense sufficiently connected to the business of petitioner so as to satisfy the properly allocable to a trade_or_business exception of sec_163 the case herein is appealable to the court_of_appeals for the tenth circuit which in 276_f2d_601 10th cir affg 31_tc_412 affirmed our decision that interest on an income_tax deficiency arising out of inven- tory valuation corrections was a deductible business_expense for purposes of calculating a net_operating_loss_carryover accord- ing to the court_of_appeals an item of expense is not deduct- ible as a business_expense merely because it arose in connection with the taxpayer's business and was proximately related thereto to be deductible it must be an ordinary_and_necessary_expense incurred in the operation of the business id pincite the court of appeals' view of the type of situations in which interest on a deficiency may be deducted as an ordinary_and_necessary_expense arising out of the operation of a business is reflected in the following statement unless it can be said that the failure to properly evaluate inventories which form a part of a taxpayer's return arises because of the nature of the business and is ordinarily and necessarily to be expected interest on a deficiency assessment does not arise out of the ordinary operation of the business and may not be deducted fn ref omitted id pincite this court in redlark v commissioner supra pincite noted that the above-quoted language might have been intended to narrow the types of situations where the ordinary and necessary business_expense requirement of sec_162 has been satisfied in redlark however we indicated that the court_of_appeals for the tenth circuit's test was met under the specific facts presented we must now decide whether the facts of the present case also meet the court of appeals' test failure to pay self-employment_tax petitioner believed that for the tax years and he was an employee and therefore not liable for self-employment_tax the commissioner determined that petitioner was not an employee during and but was instead an independent_contractor following this determination by the commissioner petitioner paid in deficiencies in self-employment_tax for and and interest on those liabilities as indicated above the court_of_appeals for the tenth circuit to which an appeal in this case would lie held in commissioner v polk supra that interest_paid by an individual taxpayer on an income_tax deficiency was deductible as an ordinary_and_necessary_expense where the deficiency resulted from the taxpayer's understatement of his business income however the facts of polk are distinguishable from the facts herein the taxpayer in polk raised and produced livestock and used an inven- tory accounting_method that required him to value his livestock yearly the court_of_appeals stated that because properly valuing livestock is not an exact science the taxpayer's under- reporting of income arose because of the nature of his business and is ordinarily and necessarily to be expected commissioner v polk supra pincite thus the interest on the deficiency was held to be an ordinary and necessary business_expense id unlike the taxpayer in polk here petitioner has not made a showing that the part of the and income_tax deficien- cies resulting from his failure to pay self-employment_tax and on which he paid interest arose as a normal or usual incident of his business as a furniture lumper petitioners argue that it is very difficult for a lumper to determine his status as either an employee or an independent_contractor petitioners cite several cases which have addressed this issue some of which conclude the lumper was an employee while others conclude the lumper was an independent_contractor 389_f2d_337 6th cir 349_f2d_644 9th cir 347_f2d_671 4th cir 255_fsupp_870 w d pa petitioners' argument is not persuasive petitioners were put on notice of a possible problem with petitioner's status as an employee because peti- tioner never received a form_w-2 from any of the persons or entities he worked for petitioners included with each of their and income_tax returns a temporary handwritten form_w-2 which petitioner prepared himself petitioners give no indica- tion that they investigated why no form_w-2 was issued to petitioner or whether the amounts they claimed as withholdings were in fact withheld the record contains no evidence that petitioner given a good_faith effort would not have been able to correctly file as an independent_contractor indeed there is no probative evidence regarding the principal's control_over the details of his work or in regard to any other factor commonly taken into account to distinguish an employee from an independent_contractor see eg 101_tc_537 thus petitioner did not show that his failure to pay self-employment taxes was a normal or usual incident of his business as was the case in commissioner v polk supra past cases have required a stronger connection between the adjustments creating the deficiency and the taxpayer's business see 31_tc_412 holding that adjustment arising from revaluations of taxpayer's inventory was sufficiently connected and proximately related to taxpayer's business 28_tc_789 holding that adjustment arising from accounting errors in taxpayer's business was proximately related to taxpayer's business affd 259_f2d_450 4th cir therefore we find that no part of the deficiencies arising because of petitioner's failure to pay self-employment taxes during the and taxable years was attributable to petitioner's trade_or_business overstated withholding by petitioner petitioners claimed on their and federal_income_tax returns credits for withholding in the amounts of dollar_figure and dollar_figure respectively these amounts were never in fact withheld or paid over to the service a portion of the interest_expense deducted by petitioners on their federal_income_tax return represents interest on the unpaid tax_liabilities arising from the overstatement of credits for withholding that interest was paid during the taxable_year petitioners have failed to prove that the interest_paid on the tax_liabilities resulting from their overstated withholding qualifies as interest accrued on indebtedness properly allocable to a trade_or_business of their own see rose v commissioner tcmemo_1995_75 in rose the taxpayers paid interest on a deficiency that arose from underpayment of estimated_tax and late payment of their tax this was not produced by any adjustment to their income but instead resulted solely from the taxpayers' late payment of their tax_liabilities we concluded that that interest was not attributable to a trade_or_business in the case at bar petitioners' deficiencies for and resulted in part from a failure to remit taxes reported as withheld on petitioner's form_w-2 as noted earlier the form_w-2 was prepared by petitioner himself he did not receive a form_w-2 from any individual or entity he may have worked for during or thus he has not demonstrated any basis much less the good_faith basis contemplated by 276_f2d_601 10th cir for believing that any_tax was withheld from his compensation and paid over to the service on his behalf petitioners have failed to show that interest on their deficiencies insofar as attributable to their overstate- ment of withholding credits arose as a natural usual or unavoidable consequence of petitioner's business petitioners therefore have failed to carry their burden of showing that the interest imposed on their income_tax deficiencies due to their overstated credits for withholding was allocable to a trade_or_business or deductible as an ordinary and necessary business_expense see id pincite conclusion petitioners have failed to carry their burden of proving that the interest_expense_deduction they took for interest_paid to the service on their tax deficiencies was allocable to a trade_or_business within the meaning of sec_163 to reflect the foregoing and concessions by the parties decision will be entered under rule
